Citation Nr: 1033044	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  06-33 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES
 	
 1.  Entitlement to inclusion of posttraumatic stress disorder 
(PTSD) as a component of the Veteran's service connected 
psychiatric disorder.
 
 2.  Entitlement to service connection for a low back disorder.
 
 3.  Entitlement to service connection for bilateral hearing loss.
 
 4.  Entitlement to an initial compensable rating for residuals of 
a fracture of the left ankle.
 
 5.  Entitlement to an initial rating in excess of 10 percent for 
a psychiatric disorder, most recently diagnosed as an adjustment 
disorder.
 
 6.  Entitlement to a rating in excess of 10 percent for tinnitus, 
to include separate ratings for each ear.
 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1999 to August 1999 
and from January 2003 to March 2004.  The Veteran had additional 
duty in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from an April 2005 rating decision that was issued 
by the Regional Office (RO) Pittsburgh, Pennsylvania.

The Board notes that the Veteran requested a hearing before a 
Veterans Law Judge sitting at the RO.  However, the Veteran 
failed to appear for his hearing.  Therefore, his request is 
deemed withdrawn.  38 C.F.R. § 20.704(d).

The issues of an increased rating for the Veteran's psychiatric 
disorder, currently diagnosed as adjustment disorder, and for 
inclusion of PTSD as a component of that disorder, are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.  The evidence does not show that the Veteran currently has a 
low back disorder that is at least as likely as not related to 
his military service.

2.  The Veteran does not have a hearing loss disability for VA 
purposes as defined by 38 C.F.R. § 3.385.

3.  The Veteran was not shown to have limited motion of his left 
ankle that is at least moderate in degree.

4.  The Veteran currently has the highest schedular rating 
available for his tinnitus.  His current symptoms consist of 
ringing in the ears.  


CONCLUSIONS OF LAW

1.  A back disability that was incurred in, or caused or 
aggravated by, his military service. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. § 3.385 
(2009).

2. A hearing loss disability was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 and Supp. 2009); 38 C.F.R. § 3.385 (2009).

3.  The criteria for an initial compensable rating for residuals 
of a left ankle fracture have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 
(2009).

4.  The criteria for an initial rating in excess of 10 percent 
for tinnitus have not been met, to include on an extraschedular 
basis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.87, Diagnostic Code 6260 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants with substantiating 
their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 
3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 
C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-
187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004).  However, the VCAA notice requirements may be satisfied 
notwithstanding errors in the timing or content of the notice if 
such errors are not prejudicial to the claimant.  Id at 121.  
Further, a defect in the timing of the notice may be cured by 
sending proper notice prior to a re-adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting 
Pelegrini as requiring the Board to ensure that proper notice is 
provided unless it makes findings regarding the completeness of 
the record or other facts that would permit the conclusion that 
the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its 
progeny instruct that a comprehensive VCAA letter, as opposed to 
a patchwork of other post-decisional documents, is required to 
meet the VCAA's notification requirements.  Id at 1320.  However, 
VCAA notification does not require a pre-adjudicatory analysis of 
the evidence already contained in the record.  See, e.g. Mayfield 
v. Nicholson, 20 Vet. App. 537, 541 (2006).   

During the pendency of this claim, the United States Court of 
Appeals for Veterans Claims (Court) decided Dingess v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007), in which it held that VCAA notice 
requirements are applicable to all five elements of a service 
connection claim.  Thus, the Veteran must be notified that a 
disability rating and effective date for the award of benefits 
will be assigned if service connection for a claimed disability 
is awarded.  Id at 486.  

In this case, the Veteran was sent a letter in December 2004, 
prior to the initial adjudication of his claim, which explained 
VA's duty to assist him with obtaining the evidence necessary to 
substantiate his claims.  The letter also explained what the 
evidence needed to show to establish entitlement to service 
connection for a claimed disability.  

The Veteran was not sent the notice required by Dingess until 
after the issuance of the statement of the case (SOC), and the 
Veteran's claims were not thereafter readjudicated.  However, 
with respect the Veteran's claims of service connection for a low 
back disorder and hearing loss, this error is harmless as service 
connection for those disabilities is denied herein; therefore, no 
rating or  effective dates will be assigned for those disorders.  
With respect to the Veteran's claims of entitlement to higher 
initial ratings, these are downstream issues from the Veteran's 
initial service connection claims which were fully substantiated.  
Therefore, any notice error was non-prejudicial with respect 
thereto.  See, e.g., Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As previously noted, the Veteran's claims for higher initial 
ratings for his left ankle disability and his tinnitus are 
downstream issues from his claims for entitlement to service 
connection for those disabilities. The RO granted service 
connection and the Veteran then filed a notice of disagreement 
arguing that he should have received higher ratings for these 
disabilities.  In these types of circumstances, VA is not 
required to issue a new VCAA letter. See VAOPGCPREC 8-2003 (Dec. 
2003). In this precedential opinion, the General Counsel held 
that although VA is required to issue an SOC if the downstream 
issue is not resolved, 38 U.S.C.A. § 5103(a) does not require 
separate notice of the information and evidence necessary to 
substantiate the newly raised issue.  Id.  In this case, the 
Veteran was sent the required SOC in August 2006. 

In addition to VA's obligation to provide various notices to a 
claimant, VA also must make reasonable efforts to assist him or 
her in obtaining the evidence that is necessary to substantiate 
his or her claim, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the 
current appeal, VA has of record evidence including service 
treatment records and VA treatment records.  The Veteran was 
provided with a VA general medical examination and an 
audiological evaluation, both of which have been reviewed and are 
deemed to be thorough and adequate.  Neither the Veteran nor his 
representative identified any evidence relevant to his claims 
apart from that which is already included in the claims file, and 
it does not appear from the record that any such evidence exists.    

For the reasons set forth above, the Board finds that VA 
satisfied its obligations pursuant to the VCAA in this case.

II.  Service connection

The Veteran contends that he has a low back disability and a 
hearing loss disability as a result of his active service.

Service connection may be granted for a disability resulting from 
a disease or injury that was incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection for some chronic diseases, including 
sensorineural hearing loss, may be granted if manifest to a 
compensable degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease diagnosed 
after discharge if all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In general, to establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service"-the so-called "nexus" requirement. Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement 
that a current disability exist is satisfied if the claimant had 
a disability at the time his claim for VA disability compensation 
was filed or during the pendency of the claim.  McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).  

	a.  Low Back Disability

The Veteran's service treatment records do not show a diagnosis, 
complaints or treatment referable to a low back disability.  In a 
"Report of Medical Assessment" dated in February 2004, 
approximately 6 weeks prior to his discharge from active military 
service, the Veteran did not indicate that he had any injuries or 
medical concerns other than having broken his ankle in December 
2003.  There was no mention of a low back injury or of low back 
pain at that time.

The Veteran was afforded a VA examination in March 2005.  At that 
time, he reported that he first noticed low back pain after he 
was discharged from active service.  He attributed this to heavy 
lifting that he performed while in Iraq.  He also stated that he 
had pain with lifting during his service which he did not report 
to the medics.  The Veteran described a shooting pain in his back 
when he bent over.  He did not engage in any strengthening or 
conditioning exercises.  He reported that he no longer lifted 
heavy objects due to his back problem.  

On examination, there was no pain on palpation to the spine.  No 
paravertebral muscle spasms were noted.  An x-ray of the 
Veteran's spine was interpreted as normal and the examiner opined 
that the Veteran had a normal lumbosacral spine.  She did not 
diagnose any spinal disability. 

There is no basis for service connection in this case because 
there is no evidence that the Veteran currently has a low back 
disability.  While the Veteran complains of low back pain, 
"[p]ain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed 
in part and vacated in part on other grounds 259 F.3d 1356 
(2001).

Indeed, the objective medical examination in March 2005 failed to 
yield a diagnosis of any chronic low back disability.  No other 
medical evidence establishes such diagnosis. 

The Board acknowledges Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007), in which the Federal Circuit determined that 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where the 
condition is simple, for example a broken leg, and sometimes not, 
for example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional. The relevance of lay evidence is not 
limited to the third situation, but extends to the first two as 
well. Whether lay evidence is competent and sufficient in a 
particular case is a fact issue.

Here, however, the criteria under Jandreau have not been met.  
Indeed, the record here does not show any diagnosis, either 
contemporaneous or subsequent to the Veteran's assertions.  

Thus, in sum, there is no showing of current disability and thus 
the claim must fail.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine is 
inapplicable in the instant case because the preponderance of the 
evidence is against the Veteran's claim. See, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, the service connection for a low back disability is 
denied.

	b.  Hearing Loss

The Veteran contends that he sustained hearing loss due to 
exposure to military noise.  

For the purpose of applying the laws administered by the V.A., 
hearing impairment is considered to be a disability when the 
auditory threshold in any of the frequencies at 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
threshold for at least three of these thresholds are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385. 

While the Veteran is competent to report his difficulty hearing, 
a hearing loss disability for VA purposes is defined by 
regulation with reference to the results of audiological and 
speech recognition testing.  Absent a hearing loss disability 
that falls within the definition set forth in 38 C.F.R. § 3.385, 
the Veteran's subjective complaints of diminished hearing cannot 
establish the existence of a current hearing loss disability for 
VA purposes.



The Veteran had a hearing examination in January 2003, shortly 
before his discharge from the service.  At that time the 
Veteran's pure tone thresholds were:


500
1000
2000
3000
4000
Right
5
0
-5
0
0
Left
20
10
-5
0
5

Thus, at that time the Veteran had an average decibel loss of 0 
in the right ear and 6 in the left ear.
   
The Veteran was administered a VA hearing examination in March 
2005

At that time, the Veteran's pure tone thresholds were:


500
1000
2000
3000
4000
Right
10
10
5
15
15
Left
20
15
10
15
15

The average decibel loss was 11 in the right ear and 14 in the 
left ear.  Speech recognition scores were 100 percent in the 
right ear and 98 percent in the left ear.

Tympanometry indicated normal eardrum mobility and middle ear air 
pressure bilaterally and ipsilateral acoustic reflex was present 
at 1000 Hertz in both ears.  
The examiner assessed the Veteran's hearing to be normal.

While the Veteran's service treatment records indicate that he 
was exposed to noise in service, his hearing is normal for VA 
purposes.  Since the Veteran's claimed hearing loss does not fall 
within the definition of a hearing loss disability, service 
connection therefore cannot be granted.

The Board considered the benefit of the doubt doctrine but the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert 1 Vet. App. 49 at 55; 38 U.S.C.A. § 5107(b).  
Accordingly, the service connection for hearing loss is denied.

III.  Initial Ratings

The Veteran contends that his left ankle disability and his 
tinnitus are more severe than contemplated by the currently 
assigned ratings for those disabilities.

Disability ratings are determined by applying criteria that are 
set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. 
Part 4).  Ratings are based on average impairments of earning 
capacity resulting from particular diseases and injuries and the 
residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic 
codes set forth in 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher 
evaluation arises out of the initial grant of service connection 
for the disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of the 
claim and appellate process. See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 
505 (2007).

	a.  Residuals of a Left Ankle Fracture

The Veteran contends that he should receive a compensable rating 
for the residuals of his left ankle fracture.

The Veteran's service treatment records reflect that he fractured 
his left ankle during service in December 2003 while he was 
deployed. He was admitted to a hospital but did not require any 
surgery.  He was placed on a temporary profile as a result of his 
ankle injury.  A "Report of Medical Assessment" dated in 
February 2004 indicates that the Veteran "was treated for left 
ankle fracture.  Issue resolved.  No current health issues 
medically and emotionally stable."    

Following service, the Veteran's left ankle was examined in March 
2005.  At that time, the Veteran reported that he broke his left 
ankle in Iraq and was in a cast for 6 weeks.  He reported that 
the ankle appeared atrophied to him, that he felt he had less 
strength in his ankle than he had before the fracture occurred, 
and that he had limited motion of his ankle.  The Veteran 
reported that his ankle became achy after he walked long 
distances or ran or jogged.  Occasionally he felt a sharp pain in 
his ankle when playing basketball.  Also, he reported that 
sometimes when standing up suddenly he felt a sharp pain in his 
ankle.  

Upon examination of the Veteran's left ankle, the joint was cool 
to the touch and there was no erythema.  The bony prominences 
were in alignment.  There was some slight pain on palpation of 
the left lateral malleolus area but this area was normal in size.  
The Veteran was able to dorsiflex both of his ankles to 20 
degrees and his plantar flexion was 45 degrees bilaterally.  The 
Veteran could rotate both of his ankles in a 360 degree manner 
freely.  Repetitive motion did not cause pain, fatigue, weakness, 
lack of endurance, or lack of coordination.  When the examiner 
questioned the Veteran as to the nature of his claimed reduced 
motion, the Veteran replied that in the past he was unable to 
bend the last three toes of his left foot but he was able to do 
this at the time of the examination.  Therefore, this had 
resolved.  There was no pain on palpation of the Achilles tendon, 
feet, or toes.  The Achilles tendon remained midline when weight 
bearing and non-weight bearing.  

An x-ray of the Veteran's feet and ankles did not disclose any 
abnormalities.  The examiner opined that the Veteran's ankle was 
radiographically normal.  There was no diagnosis given with 
respect to the Veteran's left ankle.  

A compensable rating for limitation of motion of the ankle 
pursuant to Diagnostic Code 5271 requires limitation of motion 
that is at least moderate.  In this case, while the Veteran 
fractured his ankle in service, there is no residual loss of 
range of motion and no painful motion upon examination.  

The Board is cognizant that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint under 
38 C.F.R. § 4.45. DeLuca v. Brown , 8 Vet. App. 202, 205-206 
(1995).  The provisions of 38 C.F.R. § 4.40 state that disability 
of the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform normal 
working movements of the body with normal excursion, strength, 
speed, coordination and endurance.  Functional loss may be due to 
the absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures.  It may also be due to pain 
supported by adequate pathology and evidenced by visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of normal 
excursion of movements in different planes, weakened movement, 
excess fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.  

However, none of the above factors were shown upon examination or 
elsewhere in the objective record.  The Veteran's symptoms are 
essentially limited to his subjective complaints of intermittent 
ankle pain, but, absent some loss of range of motion, this alone 
is insufficient to yield a compensable rating.  While he is 
competent to report such complaints, the Board finds the 
examination findings to be more probative evidence regarding the 
severity of the left ankle disability at issue.  Again, there was 
no additional limitation with repetition, and as such the 
disability picture does not most nearly approximate the next-
higher 10 percent evaluation under Diagnostic Code 5271.  

The other diagnostic codes that pertain to ankle disabilities do 
not enable a grant of a compensable rating because the Veteran 
does not have ankylosis of the ankle, ankylosis of the 
subastragalar or tarsal joint, malunion of the os calcis or 
astraglaus, or astragalectomy.  See 38 C.F.R. § 5271, diagnostic 
codes 5270-5274.  As noted at the VA examination, there is no 
objective abnormality of the ankle other than slight tenderness 
on palpation.  

Furthermore, the Board finds that the Veteran's symptoms do not 
present such an exceptional disability picture as to render the 
schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also 
Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor 
for extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the schedular evaluation is inadequate).  The Veteran's ankle 
pain is contemplated in the rating schedule insofar as limitation 
of motion due to pain is considered amongst the DeLuca factors.  
As such, a referral for extraschedular consideration is not in 
order.  

In reaching the above determinations, the Board considered the 
benefit of the doubt doctrine.  However, the weight of the 
evidence is against the Veteran's claim.  See, e.g., 1 Vet. App. 
at 55; 38 U.S.C.A. § 5107(b). 

	b.  Tinnitus

The Veteran contends that he should receive a rating in excess of 
10 percent for his tinnitus.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the United 
States Court of Appeals for Veterans Claims (Court) held that the 
pre-1999 and pre-June 13, 2003, versions of Diagnostic Code 6260 
required the assignment of dual ratings for bilateral tinnitus. 
VA appealed this decision to the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) and stayed the 
adjudication of tinnitus rating cases affected by the Smith 
decision. In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), 
the Federal Circuit concluded that the Court erred in not 
deferring to VA's interpretation of its own regulations, which 
limits a Veteran to a single disability rating for tinnitus, 
regardless of whether the tinnitus is unilateral or bilateral. 
See 38 C.F.R. §§ 4.25(b), 4.87, Diagnostic Code 6260 (2009).

As noted above, the Veteran's service-connected tinnitus has been 
rated under 38 C.F.R. §§ 4.124a, 4.87, Diagnostic Codes 8045-
6260. Diagnostic Code 6260 provides that a maximum 10 percent 
evaluation is warranted for tinnitus.  On a claim for an original 
or an increased rating, the claimant will generally be presumed 
to be seeking the maximum benefit allowed by law and regulation, 
and it follows that a claim remains in controversy where less 
than the maximum available benefit is awarded. AB v. Brown, 6 
Vet. App. 35, 38 (1993).  If a Veteran is at the maximum 
evaluation and no other criteria are applicable, there is no case 
in controversy.  In order for a claim to proceed, there must be a 
benefit.  In this case, the maximum rating allowed for tinnitus 
under the applicable diagnostic code is 10 percent. 38 C.F.R. § 
4.87, Diagnostic Code 6260. As such, a higher schedular rating 
cannot be granted.

Since the Veteran currently has the highest schedular rating 
available for tinnitus, he is implicitly raising a claim for an 
extraschedular evaluation.

Again, the threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the schedular evaluation is inadequate.  
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In order to make 
this determination, the level of severity and symptomology of the 
claimant's service connected disability must be compared to the 
established criteria in the rating schedule for that disability.  
If the criteria reasonably describe the claimant's disability 
level and symptoms, the assigned schedular evaluation is 
adequate.  Id.  If they do not, the VA must undertake the second 
step of the inquiry, which is to determine whether the claimant's 
disability exhibits other related factors such as marked 
interference with employment or frequent periods of 
hospitalization.  Id at 115-116.  If an analysis of the first two 
steps indicates that the first two factors exist, the third step 
is to refer toe case to the Undersecretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination as to whether justice requires the assignment of an 
extraschedular rating.  Id at 116.

In this case, the only symptom of tinnitus that is endorsed by 
the Veteran is episodic momentary ringing in the ears. This 
symptom is expressly contemplated in the rating schedule.  Thus, 
the criteria for an extraschedular evaluation have not been met.

The Board considered the benefit of the doubt doctrine.  However, 
the weight of the evidence is against the Veteran's claim.  See, 
e.g., 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b). 




ORDER

Service connection for a low back disorder is denied.

Service connection for bilateral hearing loss is denied.

An initial compensable rating for residuals of a left ankle 
fracture is denied.

An initial rating in excess of 10 percent for tinnitus, to 
include separate ratings for each ear, is denied.


REMAND

The Veteran contends that his psychiatric disorder, most recently 
diagnosed as an adjustment disorder by a VA examiner in March 
2005, should be rated higher than 10 percent.  He also contends 
that he has PTSD and that the symptoms from this latter disorder 
should be considered in arriving at the appropriate rating for 
his psychiatric disorder.

While the VA examiner in 2005 expressly found that the Veteran's 
symptoms did not meet the criteria for a diagnosis of PTSD, a VA 
treating psychiatrist who evaluated the Veteran in November 2004 
did diagnose PTSD.  Under these circumstances, and given the age 
of the most recent VA examination, which is more than 5 years 
old, the Board finds that the Veteran should be reexamined for 
diagnostic clarification and to determine the current severity of 
his psychiatric disorder.  More recent treatment records also 
should be obtained.

Additionally, the failure to provide the Veteran with the notice 
required by Dingess should be cured upon remand.



Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with VCAA 
notice that complies with the requirement 
that are set forth in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sum nom 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).

2.  The Veteran should be contacted and 
requested to identify all sources of 
treatment for his psychiatric disorder(s).  
Based on his response all treatment records, 
including more recent VA treatment records, 
should be obtained.  If records are 
identified but cannot be obtained, this fact, 
along with the efforts that were made to try 
to obtain the records, should be documented 
in the claims file.  The Veteran should also 
be notified of VA's inability to obtain the 
records.

3.  The Veteran should be scheduled for a VA 
psychiatric examination to determine his 
current diagnosis or diagnoses and his 
current level of functioning.  The examiner 
should set forth all current diagnoses, and 
should clarify whether the Veteran has PTSD 
under the criteria of the Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition, (DSM-IV), of the American 
Psychiatric Association.  The examiner should 
identify whether any diagnosed mental 
disorder(s) represent(s) a progression or 
diagnostic reassessment of the Veteran's 
adjustment disorder, or whether such newly 
diagnosed psychiatric disorder is a separate 
and distinct entity from the previously 
diagnosed adjustment disorder.  If separate, 
the examiner should state whether it is at 
least as likely as not due to the Veteran's 
service.

Additionally, if two or more separate 
psychiatric disorders are diagnosed, the 
examiner should explain the degree to which 
they are interrelated and whether it is 
possible to differentiate amongst the 
symptoms of each disorder.  If diagnoses are 
found to be distinguishable, the examiner 
should specifically identify the symptoms 
associated with each.   

The examiner should additionally fully assess 
the current severity of the Veteran's 
psychiatric disorder(s).  All identified 
symptoms should be set forth.  The examiner 
should provide an assessment of the degree to 
which the Veteran's psychiatric disorder(s) 
interfere with his social and occupational 
functioning.  A current and past year global 
assessment of functioning (GAF) score should 
also be provided.

4. After completion of the above development, 
the Veteran's claims should be re-
adjudicated.  If the determinations remain 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) and 
given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

						(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


